Citation Nr: 1116801	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by which the RO, in pertinent part, denied service connection for bilateral hearing loss.

In December 2010, the Board remanded this issue to the RO for further development of the evidence.  The requested action has been accomplished, and the case is again before the Board.


FINDING OF FACT

The Veteran's bilateral hearing loss manifested many years after separation from service and is not causally related thereto.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active duty service, and it may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1), in this case the RO.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the foregoing was provided in August 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA treatment records from 2001 to the present.  The Veteran was afforded two VA medical examinations in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the record contains a November 2007 memorandum regarding the unavailability of service treatment records.  The record does, however, contain the Veteran's service treatment records.  The body of the memorandum refers to a name other than the Veteran without any further identifying information.  The Board concludes that because the service treatment records are of record, the November 2007 memorandum appears to be in error and no further development regarding those records is necessary.


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

 
Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an organic disease of the nervous system like sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Factual Background 

On entry in June 1960 and upon separation from service in August 1963, whisper voice test results were 15/15 bilaterally.  The service treatment records reflect that the Veteran voiced no complaints of hearing loss during service.

On VA examination in December 1993, the Veteran complained of decreased hearing secondary to a right eye implant necessitated by an accidental self-induced injury 25 years earlier.

Pursuant to complaints of the Veteran in 2001, a VA audiologist noted progressive hearing loss for many years in a March 2002 report.

In April 2006, the Veteran reported a gradual onset of hearing loss beginning 10 years earlier.  

On VA examination in April 2008, the Veteran stated that he had worked in the boiler room of the USS Ticonderoga and indicated that he had been exposed to noise at that time.  After service, he had a variety of occupations, most of which entailed noise exposure.  He spent 14 years working in the vicinity of oil drills and a decade farming with exposure to tractor noise.  He also worked in feed and fertilizer plants and in packing houses.  He hunted elk, squirrel, raccoons, ducks, antelope, and deer after service.  Audiometric tests results were conducted, and bilateral hearing loss as defined in 38 C.F.R. § 3.385 was shown.  The examiner diagnosed bilateral sensorineural hearing loss of varying degrees.  The examiner opined that the Veteran's bilateral sensorineural hearing loss was unrelated to noise exposure in service because the first post-service complaint of hearing loss is contained in the December 1993 examination report, showing hearing loss for only 25 years, and a finding that hearing loss was at least as likely as not related to service would require speculation.

On December 2010 VA examination, bilateral sensorineural hearing loss within the meaning of 38 C.F.R. § 3.385 was again shown.  During the examination, the Veteran reported a history of in-service noise exposure because he worked in the boiler room of an aircraft carrier.  Thus, in addition to noise in the boiler room, he was exposed to jet engine noise.  The Veteran indicated that he could not recall all of his post-service jobs but that he did construction work and worked in feed plants and oil fields and was employed cutting timber.  He indicated that he had hunted as a kid but denied post-service hunting.  He did report post-service noise exposure from lawn equipment.  The examiner opined that hearing loss was not likely related to service because hearing was classified as normal on separation.  Also, the Veteran reported that hearing loss was progressive rather than immediate and that he first noticed hearing loss in approximately in approximately 1996 according to the April 2006 VA progress note.  The examiner, therefore, concludes that hearing loss had its onset some 30 years after separation and indicated that hearing loss due to trauma would be immediate rather than progressive.  The examiner further stated that the medical literature indicated that hearing loss due to noise exposure did not progress beyond age-related changes once exposure to noise was discontinued.  The examiner pointed out the Veteran's extensive history of post-service noise exposure.  Based on the foregoing, according to the examiner, there was less than a 50 percent chance that current bilateral hearing loss was related to service.

Discussion 

The Court has held that lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Questions of credibility notwithstanding, the appellant is competent to describe symptoms such as hearing problems.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Pursuant to the foregoing, the Veteran is certainly competent to provide evidence regarding the existence of hearing loss since service, as hearing loss is perceived by the senses.  Id.; Charles, supra.  To the extent that the Veteran asserts that hearing loss had its onset during service or is related to noise exposure during service, The Board does not find these apparent assertions of hearing loss credible because they are contradicted by statements made in pursuit of medical treatment regarding the onset of his hearing loss.  In 1993, the Veteran spoke of a self-inflicted eye wound that occurred 25 years earlier and that hearing loss manifested pursuant to the associated eye implant, namely in 1968.  In 2006, the Veteran indicated that he began to notice gradual hearing loss in or about 1996.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's assertions made in connection with his claim of VA monetary benefits are motivated by self interest.  His statements to health care providers, while also motivated by self interest, are more reliable because there is an inherent benefit in providing accurate information to medical professionals so that appropriate care be given.  The Board further doubts the Veteran's credibility due to the inconsistent histories provided at his two VA audiologic examinations.  During the first examination, the Veteran reported extensive post-service hunting.  At the second examination, he asserted that he only hunted in his youth.  

The April 2008 VA examination report includes a negative opinion but has reduced probative value because the examiner indicated that he was unable to state that opinion without resort to speculation.  The December 2010 VA examination, on the other hand, is competent and probative.  It is based on a review of the record and examination of the Veteran.  Moreover, the December 2010 examiner provided an extensive rationale for finding that the Veteran's bilateral hearing loss was not likely related to service.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The Board finds that the December 2010 VA opinion to be competent and probative and there is no competent medical opinion to the contrary.  

As noted above, the Board has addressed the lay statements submitted by the Veteran.  To the extent that those statements attempt to establish a nexus between the current hearing loss and service, the statements have no probative value.  The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). However, specialized training for a determination is required as to diagnosis and causation of hearing loss, and is therefore not susceptible of lay opinions on etiology.  The Veteran does not have any specialized training in this regard and to the extent his assertions claim a nexus of the current hearing loss to service, these assertions must be rejected.

As stated, the Veteran does suffer from bilateral hearing loss as defined in 38 C.F.R. § 3.385.  However, because the entirety of the credible evidence reflects that it is unrelated to service, direct service connection for bilateral hearing loss is denied.  38 C.F.R. § 3.303.  Service connection for the bilateral sensorineural hearing loss must also be denied because the evidence does not reflect any complaints or findings of hearing loss within a year of separation.  38 C.F.R. §§ 3.307, 3.309(a).

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


